DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 10/22/2020. 
Claims 1-8 are pending. 
The Drawings filed on 08/17/2020 are noted. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 10940732 A, Published on March 01, 2019, to Xia Tian, ip.com translation, pages 1-18. 

Regarding 1, and similarly recited Claims 7 and 8, Tian discloses a vibration method for a game controller, comprising: 
acquiring current scene information on a terminal screen (page 4, paragraph 11; page 5, paragraphs 1-6, figs. 3-4); 
when the current scene information contains a vibration event, acquiring event coordinates corresponding to the vibration event (figs. 3-4, pages 4-8); 
determining a target motor identifier according to the event coordinates (figs. 3-4, pages 4-7); and 
controlling a motor corresponding to the target motor identifier to vibrate (figs. 3-4, pages 4-8 discloses  the terminal device shown in the target position corresponding diagram 3 on the display screen of terminal device, At least one corresponding vibration unit of target position is the vibration unit A and vibration unit B shown in Fig. 3.At this point, the present invention is implemented At least one corresponding vibration unit of target position in example is the vibration unit A and vibration unit B shown in Fig. 3, target position Corresponding target area is the region P1 shown in Fig. 3).
 
Regarding Claim 2, Tian discloses the vibration method for the game controller according to claim 1, wherein acquiring the event coordinates corresponding to the vibration event comprises: 
extracting all events contained in the current scene information (figs. 3-5, pages 5-8 discloses terminal device determine in display screen that the position where target object is target position); 

acquiring the event coordinates of the vibration event in a screen coordinates system (pages 7-10).  

Regarding Claim 3, Tian discloses the vibration method for the game controller according to claim 2, wherein determining the target motor identifier according to the event coordinates comprises: 
determining a target area of the vibration event in the screen coordinates system according to the event coordinates (figs. 3-5, pages 4-10); and 
determining a target motor identifier corresponding to the target area according to preset relationships between areas and motor identifiers (figs. 3-5, pages 4-10 discloses control the vibration of at least one vibration unit. Based on this programme, terminal device is in the feelings for meeting vibration trigger condition Under condition, it can control at least one vibration unit corresponding with target position in terminal device and vibrate, and non-controlling controlling terminal All vibration units vibration in equipment. In this way, the target area in terminal device is vibrated, rather than entire terminal device vibration. It is dynamic. It is thus possible to which equipment is made to provide a user specific information by the vibration of target area). 

Regarding Claim 4, Tian discloses the vibration method for the game controller according to claim 1, wherein, before controlling the motor corresponding to the target motor identifier to vibrate, the method further comprises
determining a motor vibration intensity according to the event coordinates (pages 4-10, discloses determining module is vibrated for meeting in terminal device. In the case where trigger condition, the target position in the display screen of terminal device is determined. Second 
controlling the motor corresponding to the target motor identifier to vibrate comprises controlling the motor corresponding to the target motor identifier to vibrate with the determined motor vibration intensity (pages 4-8, discloses the vibration unit provided in the embodiment of the present invention can be vibrating motor, such as linear motor; in terminal device the vibration unit of different zones vibration, different zones can be driven to vibrate).  

Regarding Claim 5, Tian discloses the vibration method for the game controller according to claim 4, wherein determining a motorPage 2 of 5Application No.: 16/994,690 Reply to Notice of Aug. 24, 2020vibration intensity according to the event coordinates comprises: 
obtaining a maximum vibration intensity of the motor and a diagonal distance of the terminal screen (pages 8-11); 
obtaining a distance between the event coordinates and an origin of the screen coordinates system (pages 8-12); and 
according to the maximum vibration intensity of the motor, the diagonal distance of the terminal screen, and the distance between the event coordinates and the origin of the screen coordinates system, calculating the motor vibration intensity at the event coordinates of the vibration event (pages 8-12).  

Regarding Claim 6, Tian discloses the vibration method for the game controller according to claim 4, wherein, before controlling the motor corresponding to the target motor identifier to vibrate, the method further comprises 


Conclusion
Claims 1-8 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/S.N.H/Examiner, Art Unit 3715   

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715